OPINION — AG — **** HEALTH DEPARTMENT BUILDING — BOND ISSUE **** A BUILDING TO BE CONSTRUCTED BY A COUNTY AND TO BE PAID FOR PARTIALLY BY RENT PAYMENTS FROM A STATE AGENCY, FEDERAL FUNDS, AND A COUNTY BOND ISSUE, MAY BE CONSTRUCTED WITH FUNDS RAISED INITIALLY BY A SINGLE BOND ISSUE OF THE COUNTY UNDER THE AUTHORITY OF 56 Ohio St. 1968 Supp., 189 [56-189](A) WHICH BONDS ARE ISSUED UNDER THE AUTHORITY OF ARTICLE X, SECTION 26 OF THE OKLAHOMA CONSTITUTION AND 19 Ohio St. 1961 761 [19-761] ET SEQ. (DELL GORDON)